                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

ZACHARY RAY STEELE, MARY                )
CATHERINE STEELE, and MARK              )
STEELE,                                 )
                                        )
                   Plaintiffs,          )                 4:19CV3007
                                        )
             v.                         )
                                        )
NEBRASKA EVANGELICAL                    )                   ORDER
LUTHERAN HIGH SCHOOL,                   )
WISCONSIN EVANGELICAL                   )
LUTHERAN SYNOD, JOHN DOE,               )
Exact name unknown, and JANE            )
DOE, Exact name unknown,                )
                                        )
                   Defendants.          )
                                        )

       Pursuant to the Plaintiffs’ Notice of Dismissal With Prejudice (Filing No. 13)
as to Defendant Wisconsin Evangelical Lutheran Synod,

       IT IS ORDERED that Defendant Wisconsin Evangelical Lutheran Synod is
dismissed from this action with prejudice pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i)
and upon Plaintiffs’ Notice of Dismissal With Prejudice (Filing No. 13), filed prior
to service of an answer or motion for summary judgment by such Defendant.

      DATED this 4th day of April, 2019.

                                       BY THE COURT:

                                       s/ Richard G. Kopf
                                       Senior United States District Judge
